ORDER
PER CURIAM
The claimant, Jada Brady, appeals the decision of the Labor and Industrial Relations Commission disqualifying her from receiving unemployment-compensation benefits because the employer, Centaur Building Services, Inc., discharged the claimant for misconduct connected with her work. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the decision of the Commission. Rule 84.16(b).